Citation Nr: 1132712	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-49 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1952 to September 1954, including service in Korea from August 1953 to July 1954, which was after the cessation of hostilities during the Korean conflict.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, in part, reopened and denied the Veteran's claim on the merits.

Here, the Board finds that the Veteran is seeking service connection for the same disorder (bilateral hearing loss) as that for which the RO last determined new and material evidence had not submitted to reopen a previously-denied claim for service connection for hearing loss in August 2008.  Since the Veteran did not appeal the August 2008 rating decision, new and material evidence is again required to reopen the Veteran's previously-denied claim for service connection for bilateral hearing loss.  As the Board must first decide whether new and material evidence has been received to reopen the claim for service connection before it can address the matter on the merits-and in light of the Board's favorable action on the Veteran's petition to reopen the previously-denied claim for service connection for bilateral hearing loss-the Board has characterized the appeal as encompassing the two issues listed on the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified during a Travel Board hearing in June 2011 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The Veteran, through his attorney, submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2010).

The issues of whether new and material evidence has been received to reopen a claim for entitlement to 38 U.S.C.A. § 1151 benefits for tinnitus and entitlement to service connection for Meniere's syndrome have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.
 
The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the document below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In an unappealed August 2008 rating decision, the RO determined new and material evidence has not been submitted to reopen a previously-denied claim for service connection for bilateral hearing loss.

2.  Evidence associated with the claims file since the August 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The August 2008 rating decision, determining that new and material evidence sufficient to reopen previously-denied claim for entitlement to service connection for bilateral hearing loss had not been submitted, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2010).

2.  As evidence received since the August 2008 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for bilateral ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Initially, the Board acknowledges that the RO did not provide the Veteran with the VCAA notice that complies with the Kent requirements, in that the January 2009 pre-rating notice letter.  Given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to this issue have been accomplished.


II. Petition to Reopen

In a March 2006 rating decision, the RO denied the Veteran's original claim for entitlement to service connection for bilateral hearing loss, noting that such hearing loss was not diagnosed within twelve months after his discharge from service and there was no evidence showing that this condition was related to military service.  The Veteran appealed the decision to the Board, and the Board denied the appeal in a December 2007 decision.  The Board determined that the evidence of record failed to show a connection between the Veteran's diagnosed bilateral hearing loss and his active service.  The Board decision was final as of the date it was issued.  38 U.S.C.A. § 20.1100.  The Veteran petitioned to reopen his previously-denied claim in May 2008.  In an August 2008 rating decision, the RO, in pertinent part, denied the petition to reopen, as the evidence the Veteran submitted in support of reopening his claim was not new and material.  In a letter dated the following day, the RO gave notice of the denial and informed the Veteran of his appellate rights.  The Veteran did not appeal the decision.  Therefore, this rating decision became final as to the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  The August 2008 rating decision is the last final decision on the issue.

Here, the Veteran's petition to reopen the previously-denied claim for service connection for bilateral hearing loss was received by VA in October 2008.

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly-received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Because the basis of the prior final denial in August 2008 was that the evidence failed to show that the Veteran's bilateral hearing loss was related to military service, in this case, the new and material evidence must tend to show that the Veteran's bilateral hearing loss is related to his active service.

In support of his petition to reopen, the Veteran testified under oath that his hearing loss had its onset during active service and has progressively increased in severity since.  Also added to the record since 2008 are lay statements from friends and family to the effect that they noticed that the Veteran had difficulty hearing when he returned home from active duty.  A private audiology examination report submitted by the Veteran in October 2008 reflects a diagnosis of bilateral hearing loss, along with the audiologist's opinion that it is causally connected to the Veteran's active duty as reported by the Veteran.  The reports of two other physicians-one added to the record in 2009 and the other in 2010-reflect that each physician opined that the Veteran's bilateral hearing loss is connected to his active duty.

The Board finds that the majority of this additional evidence is neither cumulative nor duplicative of evidence previously of record nor was it previously considered by agency adjudicators, and as such it is "new."  Thus, the new evidence now includes opinions by medical professionals who have opined that there is a positive nexus between the Veteran's bilateral hearing loss and his active duty, and it relates to an unestablished fact that may provide a reasonable possibility of substantiating the Veteran's claim as it bears directly and substantially upon the specific matter under consideration and must be considered in order to decide the merits of the claim.  Accordingly, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for bilateral hearing loss has been received, the Veteran's previously-denied claim is reopened.  The appeal is granted solely to that extent.


REMAND

Although the claim is now reopened, the Board finds that additional development is needed before the Board can decide the claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition to the Veteran's asserted impact of wearing headphones while performing radio operator duty, the Veteran also claims that he was exposed to the noise of tanks and gunfire, to include artillery fire, during basic training and while in and around combat operations with the 2nd Infantry Division during the Korean conflict.  The Board notes, however, that the Veteran served in Korea from August 1953 to July 1954 after the cessation of hostilities.

The Board also notes that the record reflects that the Veteran's claim for entitlement to service connection for bilateral hearing loss is intertwined with the referred claim of entitlement to service connection for Meniere's disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Consequently, the claim for Meniere's disease must be adjudicated first.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send a letter to the Veteran and his attorney that includes an appropriate VCAA notice for the Meniere's disease claim and also that requests the names, addresses, and approximate dates of treatment for all healthcare providers, VA and non-VA, who treated the Veteran for hearing loss and Meniere's disease.  After the Veteran has signed the appropriate releases, records for each provider should be obtained and associated with the claims file if not already in the record.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completion of 1 above, adjudicate the Veteran's claim of entitlement to service connection for Meniere's disease.

3.  After completion of 1 and 2 above, furnish the claims file to an appropriate ENT physician for a comprehensive review.  The specialist is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is causally related to the Veteran's active duty or to some other cause, to include Meniere's disease and/or aging.

In rendering the requested opinion, the specialist should specifically discuss the medical opinions already of record, both VA and private, including the August 2008 report of Dr. J. A. Winston, the August 2009 report of Dr. M. Wood, and the June 2010 report of Dr. J. W. E., as well as discussing the lay statements and the Veteran's testimony and written submissions.  In particular, the specialist is also asked to comment on the likelihood that the Veteran's performance of duties as a radio operator, with the attendant radio noise associated with the use and wear of headphones, is a probable etiology for the onset of his hearing loss, as well as the other factors of record.  The ENT specialist should describe the Veteran's post-service occupational and recreational exposure, and the relevance, if any, of the aging process.

Any opinion should be fully explained with the complete rationale for the comments and opinions expressed provided in a printed report.  If any requested opinion cannot be given, he/she should state the reason(s) why.

If the specialist indicates that an opinion cannot be provided without an examination, schedule the Veteran for an appropriate VA examination in accord with Training Letter No. 10-02, to ascertain whether his bilateral hearing loss is related to the Veteran's active duty or to some other cause.

4.  To help avoid future remand, ensure that the actions requested have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, VA must undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for bilateral hearing loss, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before the claims file is returned to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


